EXHIBIT 10.3 FIRST AMENDMENT TO DRAWDOWN LOAN AGREEMENT This First Amendment to Drawdown Loan Agreement (this “Amendment”), dated as of November 8, 2013, is by and between Wound Management Technologies, Inc., a Texas corporation (“WTI”), Wound Care Innovations, LLC, a Nevada limited liability company (“WCI”), Resorbable Orthopedic Products, LLC, a Texas limited liability company (“ROP”), BioPharma Management Technologies, Inc., a Texas corporation (“BMT”), and Brookhaven Medical, Inc., a Delaware corporation (“Lender”).Capitalized terms used herein but not defined herein shall have the respective meanings ascribed to them in the Agreement (as defined below). W I T N E S S E T H: WHEREAS, WTI, WCI, ROP, BMI and Lender are parties to that certain Drawdown Loan Agreement, dated October 15, 2013 (the “Letter”); and WHEREAS, WTI, WCI, ROP, BMI and Lender desire to amend the Letter as provided below; NOW, THEREFORE, in consideration of the premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, WTI, WCI, ROP, BMI and Lender hereby agree as follows: A G R E E M E N T: 1.Amendment to Agreement.The Agreement is hereby amended to change the date referenced in subpart (ii) of the first sentence of Section 2.2(d) of the Agreement from “November 10, 2013” to “December 2, 2013”. 2. Miscellaneous. (a)This Amendment shall be governed by, and construed and interpreted in accordance with, the laws of the State of Texas. (b)Except as specifically provided herein, the Agreement shall remain in full force and effect. (c)This Amendment may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. [Signatures on following page] IN WITNESS WHEREOF, WTI, WCI, ROP, BMI and Lender have executed this Amendment as of the date first above written. WOUND MANAGEMENT TECHNOLOGIES, INC. By: /s/Robert H. Lutz, Jr. Robert H. Lutz, Jr., Chief Executive Officer and President WOUND CARE INNOVATIONS, LLC By: /s/Robert H. Lutz, Jr. Robert H. Lutz, Jr., Chief Executive Officer RESORBABLE ORTHOPEDIC PRODUCTS, LLC By: /s/Robert H. Lutz, Jr. Robert H. Lutz, Jr., President BIOPHARMA MANAGEMENT TECHNOLOGIES, INC. By: /s/ Robert H. Lutz, Jr. Robert H. Lutz, Jr., President
